MEMORANDUM **
Anthony Dean Jackson, an Arizona state prisoner, appeals pro se the district court’s summary judgment for the police department in Jackson’s 42 U.S.C. § 1983 action alleging that, during a six-hour detainment, officers failed to provide medical treatment for a wound on Jackson’s little finger. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.
Because Jackson failed to raise a genuine issue of material fact as to whether police officers were deliberately indifferent *663to a serious medical need, the district court properly granted summary judgment for police. See McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir.1992) (serious medical need), overruled, on other grounds, WMX Techns., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc); Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990) (deliberate indifference); see also Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998) (applying Eighth Amendment standards to pretrial detainee’s claim of deliberate indifference under Fourteenth Amendment).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.